FILED
                            UNITED STATES DISTRICT COURT                                  MAR 162009
                            FOR THE DISTRICT OF COLUMBIA
                                                                                    NANcy MAYER WHITT/NGTON
                                                                                         U.S. DISTRICT COURT' CI.ERJc

DAVID W. McKEE,                    )
                                   )
          Plaintiff,               )
                                   )
     v.                            )                   Civil Action No.
                                   )                                      09 0494
FEDERAL BUREAU OF PRISONS, et al., )
                                   )
          Defendants.              )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(E)(I)(B). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff alleges that the defendants "force[ d] [him] to participate in a top secret

government experiment at FCI Allenwood," the purpose of which was "to break or drive crazy



                                                  1



                                                                                                                        3
career criminals." CompI. at 4-5 (page numbers designated by the Court). He further alleges that

the defendants "put chemicals in ... food," and with these chemicals in the body defendants

could "tune into ... brain frequenc[ies] and transmit[] negative subliminal messages into [the]

brain" so that "they can control all body functions." Id. at 5. Plaintiff demands compensatory

and punitive damages, and asks the Court "to take this process out of [his] minds [sic] eye or

brain." I d.

        The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, it appears that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i).

        An Order consistent with this Memorandum Opinion is issued se arately.




Date:    ~\, ~ J t.l' ~ C(




                                                 2